United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Kearny, NJ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1660
Issued: January 8, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 1, 2012 appellant, through her attorney, filed a timely appeal from a May 7,
2012 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has an employment-related permanent impairment to the
left arm entitling her to a schedule award under 5 U.S.C. § 8107.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
The case was on a prior appeal with respect to a schedule award for the right arm.2 As
the Board noted in its October 22, 2012 decision, the Board set aside the December 7, 2011
OWCP decision affirming a schedule award for a two percent right arm impairment, finding that
the opinion of Dr. Michael Wujciak, a Board-certified orthopedic surgeon, was not sufficient to
resolve the conflict. The history of the case provided by the Board in the October 22, 2012
decision is incorporated herein by reference.
With respect to the left arm, the May 24, 2011 report from Dr. Wujciak stated, “I have
concluded the grade 1 modifiers as being 0 to 1 regarding test, 0 to 1 regarding history and 0
regarding physical findings. This would put the grade modifiers at 0 to 1, which would lead to a
left upper extremity impairment of 0 to 0.33, which when rounded out as per instructions equals
a 0 left upper extremity permanent impairment.”
The case was referred to an OWCP medical adviser for review. In a report dated June 9,
2011, the medical adviser stated that there was no ratable left arm impairment. According to the
medical adviser, “if you have a normal physical exam[ination], there is no impairment” and
Table 15-23 cannot be used.
By decision dated October 25, 2011, OWCP found that appellant was not entitled to a
schedule award for the left arm. In a decision dated May 7, 2012, an OWCP hearing
representative affirmed the October 25, 2011 decision. The hearing representative found that the
weight of the evidence was represented by Dr. Wujciak.
LEGAL PRECEDENT
Section 8107 of FECA provides that, if there is permanent disability involving the loss or
loss of use of a member or function of the body, the claimant is entitled to a schedule award for
the permanent impairment of the scheduled member or function.3 Neither FECA nor the
regulations specify the manner in which the percentage of impairment for a schedule award shall
be determined. For consistent results and to ensure equal justice for all claimants OWCP has
adopted the American Medical Association, Guides to the Evaluation of Permanent Impairment
as the uniform standard applicable to all claimants.4 For schedule awards after May 1, 2009, the
impairment is evaluated under the sixth edition.5

2

Docket No. 12-1084 (issued October 22, 2012).

3

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid; additional members of the body
are found at 20 C.F.R. § 10.404(a).
4

A. George Lampo, 45 ECAB 441 (1994).

5

FECA Bulletin No. 09-03 (issued March 15, 2009).

2

Impairment due to carpal tunnel syndrome is evaluated under the scheme found in Table
15-23 (Entrapment/Compression Neuropathy Impairment) and accompanying relevant text.6 In
Table 15-23, grade modifiers levels (ranging from 0 to 4) are described for the categories test
findings, history and physical findings. The grade modifier levels are averaged to arrive at the
appropriate overall grade modifier level and to identify a default rating value. The default rating
value may be modified up or down by one percent based on functional scale, an assessment of
impact on daily living activities.7
ANALYSIS
In the October 22, 2012 decision, the Board found that Dr. Wujciak did not properly
apply Table 15-23 with respect to right arm impairment. With respect to the left arm, the Board
also finds the opinion of Dr. Wujciak is of diminished probative value. Dr. Wujciak opined that
the grade modifiers for test results and history were “0 to 1.” As the Board noted in the prior
decision, Table 15-23 does not provide a range or sliding scale of “0 to 1” with respect to grade
modifiers. The physician must choose one of the grade modifiers from Table 15-23 for test
results, and history and physical findings, based on the examination and medical record.8 There
is no provision under Table 15-23 for the method used by Dr. Wujciak. The Board finds
Dr. Wujciak did not provide a rationalized medical opinion on the issue.
The case was referred to an OWCP medical adviser for an opinion as to permanent
impairment. As the Board noted in the prior decision, it is well established that the referee
physician, not the medical adviser, must resolve the issue presented.9 The Board also notes that
although the medical adviser stated that, if there is a normal physical examination, there is no
impairment, under Table 15-23 arm impairment can be established with normal physical
findings.10 Table 15-23 allows up to a three percent permanent impairment with normal physical
findings. The case will be remanded to OWCP for proper resolution of the conflict pursuant to
5 U.S.C. § 8123(a). After such further development as OWCP deems necessary, it should issue
an appropriate decision.
CONCLUSION
The Board finds the case is not in posture for decision and must be remanded to OWCP
for further development of the medical evidence.

6

A.M.A., Guides 448-50.

7

Id.

8

Grade modifiers for test findings, history and physical findings are determined and then averaged to determine
the final grade modifier. A physician can assign a grade modifier of 1 or 0 for normal physical findings. In either
case an impairment could be established after the grade modifiers for test findings and history are determined.
A.M.A., Guides 449, Table 15-23.
9

W.C., Docket No. 11-659 (issued March 22, 2012); Thomas J. Fragale, 55 ECAB 619 (2004).

10

A.M.A., Guides 449, Table 15-23.

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 7, 2012 is set aside and the case remanded for further action
consistent with this decision of the Board.
Issued: January 8, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

